Citation Nr: 1409381	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  03-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include scoliosis of the lumbar spine and osteoarthritis of the lumbar spine, and to include as secondary to the service-connected right and left knee conditions.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for degenerative arthritis of the lumbar spine.  The Veteran filed a Notice of Disagreement (NOD) in November 2002.  The RO issued a Statement of the Case (SOC) in August 2003.  In October 2003, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In December 2004, the Veteran, accompanied by his representative, testified at a Central Office Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  The transcript of this hearing is part of the record. 

In March 2005 and February 2008, the Board remanded this case to the RO for additional evidentiary development.  

The appeal was then returned to the Board, and in a July 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  The Veteran appealed the lumbar spine decision to the United States Court of Appeals for Veterans Claims (Court).  The Board also denied other issues in the July 2010 decision, but the Veteran did not appeal those issues to the Court.  In a May 2012 memorandum decision, the Court vacated the July 2010 Board decision regarding the lumbar spine issue.  The Court then remanded the lumbar spine issue back to the Board for further readjudication.  

In April 2013 and September 2013, the Board remanded the lumbar spine issue back to the RO for additional evidentiary development.  The case has now been returned to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

In September 2013, the Board remanded, in pertinent part, the Veteran's claim of service connection for a lumbar spine to the Agency of Original Jurisdiction (AOJ) for a VA medical opinion.  Upon remand, a VA addendum medical opinion was prepared in October 2013, in which the VA examiner determined that "it is possible [the Veteran] may have scoliosis congenital."  While the VA examiner seems to suggest that the Veteran's scoliosis is congenital, developmental or familial in origin, the examiner's opinion does not provide sufficient medical guidance of whether this condition is a disease process, a defect or abnormality, or an acquired condition.  In hopes of clarifying this medical opinion, the Board finds that another supplemental medical opinion is needed in order to determine the nature and etiology of the Veteran's scoliosis, and whether this condition was incurred in or aggravated by service.

Throughout his appeal, the Veteran has also argued that his lumbar spine conditions were either caused by or aggravated by his service-connected right and left knee conditions.  To date, a medical opinion addressing a relationship between his current lumbar spine conditions and his service connected right and left knee conditions has not been provided.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that supplemental VA medical opinion would helpful in addressing this issue.

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to his claim, and to ensure full compliance with due process, the Board determines that it is necessary to return this matter to the AOJ for further development of the record.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must request an addendum opinion from the same VA examiner who conducted the August 2005 examination (or, if unavailable, from appropriately qualified medical personnel).  If the VA examiner determines that it is necessary, the AOJ should schedule the Veteran for a VA spine examination to determine the nature and etiology of his currently diagnosed scoliosis of the lumbar spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review the records associated with the claims file and offer an opinion addressing the following:

a) Is the Veteran's scoliosis congenital, developmental or familial in origin?  If the answer is "yes," is the Veteran's scoliosis a disease process, or is it simply a defect or abnormality?  The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's scoliosis in this case.  A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

b) If the proper classification of the Veteran's scoliosis is a disease process of congenital, developmental or familial origin, did the Veteran start to manifest the symptoms of, or have pathological changes associated with the scoliosis in service, based on the May 1967 in-service hospitalization discharge that documents "mild scoliosis;" the May 1967 service treatment record that documents "scoliosis of the left [spine]" after the Veteran's hospitalization; and the October 1967 in-service X-rays that document "scoliosis of the spine to the left" and "slight curvature convexity to the right in the upper lumbar area"?  A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

c) If the Veteran's scoliosis as a disease process of congenital, development or familial origin did not have its onset in service, did the Veteran's scoliosis clearly and unmistakably exist prior the Veteran's entrance into active service?  If so, does the evidence of record clearly and unmistakably show that the preexisting scoliosis was not aggravated by service, or that any permanent worsening (i.e., aggravation) of the preexisting scoliosis was due to the natural progression of the disease?  A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

d) If the proper classification of the Veteran's scoliosis is a congenital or development defect or abnormality, did the superimposed injury of the Veteran being struck in the back with a rifle butt in April 1966 result in additional disability of the lumbar spine, to include osteoarthritis of the lumbar spine?  A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

e)  Is the Veteran's scoliosis an acquired condition? If the answer is "yes", was this condition caused in service by the Veteran being struck in the back with a rifle butt in April 1966?  A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

f) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disorder, to include scoliosis and osteoarthritis, that the Veteran now has, was aggravated (permanently worsened beyond the normal progression) by his service-connected right and left knee conditions?  A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

g) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disorder, to include scoliosis and osteoarthritis, that the Veteran now has, was caused by his service-connected right and left knee conditions?  A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering any opinion, the VA examiner should specifically cite each reference material utilized.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

2.  After the above actions have been completed, the AOJ should readjudicate the issue of entitlement to service connection for a lumbar spine disorder, to include scoliosis and osteoarthritis of the lumbar spine, including on a secondary basis.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a Supplemental SOC (SSOC), and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


